DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 2/8/2021.  Claim 21 has been added.  Claims 1-21 are now pending.  

Allowable Subject Matter

3.	Claims 1-21 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Kim et al. (US 2010/0233371), Chu et al. (CN 102528648), An et al. (Chinese Journal of Reactive Polymers, 11(2), 152-156, 2002), Tsubota et al. (Journal of the Ceramic Society of Japan, 110(10), 904-910, 2002), and Yamakawa (JP 2015-219125).
Kim et al. disclose nanodiamond particles and a silane coupling agent such as 3-aminopropyltrimethoxysilane (claim 1, Example 1).
Chu et al. disclose nanodiamond particles and a silane coupling agent such as KH550 (3-aminopropyltrimethoxysilane) (Example 1).
An et al. disclose nanodiamond and a silane coupling agent (γ-aminopropyltrimethoxysilane) (section 2.1).
Tsubota et al. disclose diamond powder and a silane coupling agent such as 3-aminopropyltrimethoxysilane (abstract, Experimental section).
Yamakawa discloses nanodiamond particles and a silane coupling agent such as 3-aminopropyltriethoxysilane ([0048]).

	Thus, Kim et al., Chu et al., An et al., Tsubota et al., and Yamakawa do not teach or fairly suggest the claimed surface-modified nanodiamond comprising a surface-modifying group on a surface of a nanodiamond particle, wherein the surface-modifying group comprises a group represented by Formula (1):

    PNG
    media_image1.png
    182
    424
    media_image1.png
    Greyscale

where Ra represents an alkylene group having from 1 to 12 carbons, Rb and Rc each represent a hydrogen atom, an alkyl group having from 1 to 3 carbons, an aryl group, or an aralkyl group, and Rd represents an identical or different alkyl group having from 1 to 3 carbons; a bond of an oxygen atom bonded to an atomic bond indicated by a wavy line in Formula (1) is identical or different and bonds to a hydrogen atom, an alkyl group having from 1 to 3 carbons, an acyl group, or a silicon atom in another group represented by Formula (1); n is 0, 1, or 2; m is 1, 2, or 3; and m + n ≤ 3; and ND in Formula (1) represents the nanodiamond particle; wherein at least one of Rb and Rc represents an alkyl group having 1 to 3 carbon atoms or a phenyl group.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762